DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has file and RCE and Reply on 08 March 2022 in which:
Claim 9 is amended to resolve the lack of antecedent basis thereby overcoming the 112(b) rejection; and
Independent claims 13, 14, and 19 are amended to limit these claims as follows:
“wherein the first process is to detect at least one of a plurality of events that is set by a user as the first condition, and
wherein the second process is performed in accordance with at least one of a plurality of flows that is set by the user”
but which limitations are clearly met by the primary reference (Wenger) as addressed below.
Response to Arguments
Applicant's arguments filed 08 March 2022 have been fully considered but they are not persuasive.
Applicant asserts that Wenger does not disclose or suggest the amended language quoted above but these assertions do not offer any evidence, citation, logic or substantive argument to counter the evidence established in the Final Office Action mailed 16 November 2021 to reject any pending claim or to support the assertion regarding the amended claim language quoted above.  
In further response, Applicant’s arguments do not account for or address Wenger’s graphical user interface (GUI) that is used to set the first and second conditions as claimed and as fully detailed below in the prior art rejections applying Wenger.   
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
 “imaging unit” of claim 13
Corresponding structure for each of these functionally-defined nonce “units” as well as corresponding algorithms for each of the functions recited in these claims has been identified.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wenger (US 2016/0050889 A1).
Independent Claim 13
In regards to claim 13, Wenger discloses an industrial automation system {as demonstrated by the citations below, Wenger’s system automates wind turbine speed control to mitigate dangers presented by objects intruding into the work space of the turbine blades} comprising:
imaging apparatuses {see Fig. 7 showing optical sensors 122 discussed in [0048], [0052]-[0056].  See also [0058], [0059] [0089] and Figs 4-6}; 
a driving device {wind turbines 100, Fig. 7, that drive turbine blades via wind}; and
a control device that controls the driving device on a basis of an image that is obtained from each of the imaging apparatuses {controller 123 is connected to the wind turbines 100 that convey an object (turbine blade) based on whether mitigation standards should be activated to slow or stop the turbine blades from spinning and thereby not damage the object at risk of intruding into the turbine as per [0102]-[0103].  See also Fig. 12 and particularly command block 314, [0111] and the object detection/risk assessment that is performed on the basis of images obtained from each of the cameras},
wherein each of the imaging apparatuses comprises:
an imaging unit {see Fig. 7 showing optical sensors 122 discussed in  [0048], [0052]-[0056].  See also [0058], [0059] [0089]};
a processor; and a memory storing a program which, when executed by the processor, causes each of the imaging apparatuses to {see cites below for performing first and second processes including [0058]}:
perform a first process of determining whether an image that is captured by the imaging unit satisfies a first condition {see [0048], [0058], [0089] in which controller 123 receives/obtains images from optical sensors 122 to detect objects.  More specifically, optical sensors 122 obtain images perform a first process of detecting object intrusion (passing-through, passing-into, passing through monitoring zones as illustrated in Figs. 3, 8, 10B, 10C, 10E, and 11 including object detection 205, [0095], [0089].  Note in particular that per [0094]-[0095] some/all of the method 200 (including object detection 205) may be implemented in the array of detection systems (cameras) or in a central computing system in which each of the cameras’ processing unit detects (205) objects and outputs the result of such detections to the central computing system.  Thus, the central computing system (executing the “second process”) obtains information about a result of the first process (object detection) from each of the imaging apparatuses in the camera array.  Moreover, [0059] clarifies that the WFOV (wife field of view camera(s) first detect an object in a detection zone (distance greater than R from wind turbine 100) such that the controller 123 obtains this object detection result (of first process) from each of the first processing units in the WFOV cameras.  See also [0068], [0071] and Figs. 4, 6 for further details of the optical imaging sensor modules 125, 130.  See also [0072]-[0076], [0086], and [0094]-[0095] for further details of centralized/coordinated control}, and 
output an image and information about a result of the first process performed on the image {see citations and explanations above for performing the first process}, and
wherein the control device includes a processor; and a memory storing a program which, when executed by the processor, causes each of the imaging apparatuses to {see cites and explanations above and below for performing first and second processes including [0058]}:
obtain the image and the information about the result of the first process performed on the image from each of the imaging apparatuses {see the citations and explanations above for performing the first process},
perform a second process of determining whether an image that is obtained from an imaging apparatus which outputs the information indicating that 
{See above cites for performing the first process particularly those re central computing system and that per [0094]-[0095] some/all of the method 200 (including object detection 205) may be implemented in the array of detection systems (cameras) or in a central computing system.  As also discussed in [0059], [0071] the controller 123 activates a high resolution tracking camera to obtain high resolution images of the detected objects and then performs a second process of determining the object distance, speed, direction of travel, height above the ground and object type (e.g. protected species such as Bald Eagle) which are used to determine a second condition (risk to bird/object based on proximity/position, within mitigation volume 120).  See also [0063]-[0064].  Per [0061] the controller may also perform other “second process” steps such as determining posture (hunting behavior, migratory behavior, diving, stooping) that indicate increased risk (condition) and thus increased need for mitigation and/or curtailment deterrent 124. See also Fig. 12 steps 306-312, [0107]-[0110]}, and
change control of the driving device depending on a result of the second process {see the citations and explanations above for the second processing unit, particularly mitigation.  In further detail, controller 123 is connected to the wind turbines 100 (driving device) based on whether mitigation standards should be activated to slow or stop the turbine blades from spinning and thereby not damage the object at risk of intruding into the turbine as per [0102]-[0103].  See also Fig. 12 and particularly command block 314, [0111]},
wherein the first condition is different from the second condition {see above cites and explanation}
wherein the first process is to detect at least one of a plurality of events that is set by a user as the first condition
{See the graphical user interface (GUI) shown in Figs. 10A-E and [0084]-[0087], explaining that the GUI may be used by an operator or scientist to update and/or correct a classification of the flying object thereby permitting a user to set the conditions.  See also [0094] disclosing that the GUI may provide a user interface to interact with a person who may interface with the computing system to initiate steps while noting that the steps include object detection thereby permitting a user to set the “first condition” such as the predetermined distance, location, or trajectory in [0099] while [0100] further explains that initial setup of the detectin system includes determining locations of the wind towers which may also be simulated in which the proposed location of the windfarm is entered.  See also [0097] disclosing a user interface to provide the detection and classification to a person in order to correct information of classification and behavior}, and
wherein the second process is performed in accordance with at least one of a plurality of flows that is set by the user
{See above citations and explanations for the first process and first condition.  As to plurality of flows see the user-configurable curtailment and/or deterrent operations discussed in [0050]-[0051], [0062]}.
Although Wenger’s main embodiment clearly discloses using WFOV cameras for object detection (first process, satisfying first condition) and high-resolution cameras for the second process (to determine if a second condition is satisfied a second condition), the same image (“the image”) is not used for the second process.  This is indicated in strikethrough font as Wenger disclosing “perform a second process of determining whether an image that is obtained from an imaging apparatus which outputs the information indicating that 
Nevertheless, Wegner clearly coordinates image capture by the WFOV and high-resolution cameras such that the object detected in the first image by the WFOV camera is the same object in the second image by the hi-resolution camera.  See [0081] in disclosing that once the flying object is detected/located (first condition satisfied) by the wide field tower system, the high-resolution camera zooms in and tracks the object to perform the second process (e.g. tracking, recognition, etc.).  
Furthermore, Wegner clearly contemplates a variety of camera systems including a camera system that uses only high-resolution cameras.  See [0080] in which tower 134 “may be equipped either additionally and/or alternatively with wide view imaging systems” which is interpreted as disclosing or at least suggesting that the wide field of view cameras are optional such that only high-resolution cameras are deployed in the camera system.
Still further, Wenger’s high-resolution cameras are capable of performing object detection.  See [0095] in which multiple detection system may detect the flying object using object detection 205 and that “in some embodiments”, meaning not all embodiments, the wind farm may be equipped with wide view imaging systems.  Even more compelling is that [0105] states that the airborne object may be spotted (detected) through a low-resolution camera, a high resolution camera, a plurality of cameras, or combinations thereof”.  
Thus, the high resolution cameras are disclosed or at least suggested as being the sole type of camera utilized and a high resolution camera may be the source of an image that is both used in the first process to satisfy a first condition (e.g. detect an object using objection detection 205, per [0095], [0105]) and to perform a second process {e.g. determining the object distance, speed, direction of travel, height above the ground and/or object type (e.g. protected species such as Bald Eagle)} which are used to determine whether a second condition is satisfied (risk to bird/object/protected species based on proximity/position, within mitigation volume 120).  See also [0063]-[0064].  Per [0061] the controller may also perform other “second process” steps such as determining posture (hunting behavior, migratory behavior, diving, stooping) that indicate increased risk (condition) and thus increased need for mitigation and/or curtailment deterrent 124. See also Fig. 12 steps 306-312, [0107]-[0110]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the main embodiment of Wenger that uses images from WFOV and high resolution cameras for the first and second processes to use only the image from a high resolution camera for the first and second process such that Wegner performs a second process of determining whether an image that is obtained from an imaging apparatus which outputs the information indicating that the image captured by the imaging unit satisfies the first condition, among the imaging apparatuses, satisfies a second condition because the high resolution cameras of Wenger are disclosed or at least suggested as being the sole type of camera utilized and a high resolution camera may be the source of an image that is both used in the first process to satisfy a first condition particularly because high resolution cameras are disclosed as being capable of performing both the first and second processes.
Claim 8
In regards to claim 8, Wenger discloses wherein the program when executed by the processor further causes the control device to set a process that is performed in a case that a result of the second process satisfies the second condition {as discussed above in relation to claim 13, when the second process includes determining the object distance, speed, direction of travel, height above the ground and object type (e.g. protected species such as Bald Eagle) which are then used to determine a second condition (risk to bird/object based on proximity/position, within mitigation volume 120).  See also [0063]-[0064].  Per [0061] the controller may also perform other “second process” steps such as determining posture (hunting behavior, migratory behavior, diving, stooping) that indicate increased risk (condition) and thus increased need for mitigation and/or curtailment deterrent 124. See also Fig. 12 steps 306-312, [0107]-[0110].  Furthermore, the mitigation standards that are activated in 240 vary and include reducing the blade speed to 0 rpm or another safe spinning speed, activating flashing lights and/or noises per [0102]-[0103], [0111], [0114] which also includes manual adjusting (setting) of mitigation standards and alternate deterrent procedures.  See also the GUI in Figs. 10A-E and [0084]-[0088] that is a setting unit}. 
Claim 9
In regards to claim 9, Wenger discloses wherein the program when executed by the processor further causes the control device to cause the control device to adjust at least one of focus and a field of view of the target imaging apparatus in a case that a result of the second process satisfies the second condition {the high resolution cameras may be commanded to PTZ (pan, tilt, zoom) for objects that are classified as requiring monitoring per 210, 215 (second process satisfies second condition as explained above for claim 13).  See [0021], [0059], [0071], [0078], [0081], [0101] while noting that changing pan, tilt and/or zoom controls the field of view}.
Claim 10
In regards to claim 10, Wenger discloses wherein the program when executed by the processor further causes the control device to output information about the result of the second process to an external device in a case that the result of the second process satisfies the second condition {as discussed above in relation to claim 8, the mitigation standards that are activated in 240 as a result of the second process satisfying the second condition include an output unit (communications link between controller 123 and wind turbine 100) and deterrent systems 124 per Fig. 7, [0048], [0113], claims 2-3.  This output information about a result of the second process commands the turbine (external) device to reduce the blade speed to 0 rpm or another safe spinning speed or activating flashing lights (external devices) and/or noises  per [0102]-[0103], [0111], [0114].  See also the GUI in Figs. 10A-E and [0084]-[0088] that includes a display that is an external device provided with claimed result}.
Claim 11
In regards to claim 11, Wenger discloses wherein the second condition represents at least one of a position and a posture of an object, and the second process is a process of determining whether the at least one of the position and the posture of an object that is contained in the image satisfy the second condition {see above citations for claim 13 which include both position and posture of an object}.
Claim 12
In regards to claim 12, Wenger discloses
wherein the first condition at least one of that an object intrudes into a predetermined region in the image, that an object passes through the region in the captured image, that an object is left behind in the region in the captured image, and that an object is taken away from the region in the captured image {see above citations for claim 13 which include at least object intruding, passing through, left behind (remains in mitigation zone), and taken away (leaves mitigation zone).  
Claim 17
In regards to claim 17, Wenger discloses
wherein the driving device conveys an object on a basis of a control performed by the control device depending on the result of the second process {controller 123 is connected to the wind turbines 100 that convey an object (turbine blade) dependent upon the result of the second process (based on whether mitigation standards should be activated) to slow or stop the turbine blades from spinning and thereby not damage the object at risk of intruding into the turbine as per [0102]-[0103].  See also Fig. 12 and particularly command block 314, [0111].
Claim 18
In regards to claim 18, Wenger discloses the program when executed by the processor causes the control device to perform a process of recording the image that is obtained by the imaging apparatus which outputs the information indicating that the image captured by the imaging unit satisfies the first condition on a recording medium in a case that the result of the second process satisfies the second condition {see [0071] which records images and other information about the detected object when the object is a species of interest (satisfies second condition).  See also [0089] in which images 154 are stored of the object along with a date/time}.
Independent claims 14 and 19
The rejection of apparatus claim 1 above applies mutatis mutandis to the corresponding limitations of method claim 14 while noting that the citations above also include methodology.  The rejection of apparatus claims 1 above applies mutatis mutandis to the corresponding limitations of computer readable medium claims 19 while noting paragraph [0058], [0084]-[0087] discloses computer readable media implementations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Galera (US 20150332463 A1) discloses plural sensors 302-1, 303-2 monitoring safety zones to enable a robot controller to control robot 1102 based on image analysis.  See Fig. 12 and [0073] and [0084]-[0089].
Carlos (US 20030231317 A1) discloses an industrial control system for separating out-of-position objects on a conveyor belt including inspection zones.  See abstract and Fig. 3.
Wohler (US 20050207618 A1) discloses a network of cameras monitoring protective zones established around robots to detective space violations and mitigate damage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486